Citation Nr: 0826026	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-39 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO in St. 
Petersburg, Florida, inter alia, denied the veteran's claim 
for an increased (compensable) rating for bilateral high 
frequency hearing loss.  The veteran filed a notice of 
disagreement (NOD) in May 2005.  The Board notes that the 
veteran's claims file was transferred from the RO in St. 
Petersburg to the RO in Winston-Salem, North Carolina in 
September 2005.  A statement of the case (SOC) was issued in 
October 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
November 2005.

In November 2007, the veteran submitted additional medical 
evidence to the Board; in June 2008 the appellant's 
representative submitted to the Board a waiver of original 
jurisdiction by the RO.  The Board accepts this additional 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).

As a final preliminary matter, the Board notes that, in a 
November 2006 statement in support of claim, the veteran 
referenced  back and right leg/ right problems as being 
related to service.  As there is no indication in the record 
that claims for service connection for any of these problems 
have been addressed by the RO, these matters are not properly 
before the Board; hence, they are  referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Audiometric testing has revealed, in March and October 
2004, Level II hearing in the right ear and Level II hearing 
in the left ear.

3.  Audiometric testing has revealed, in January 2007, Level 
I hearing in the right ear and Level III hearing in the left 
ear; and in November 2007, Level I hearing in the right ear, 
and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral high frequency hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A  (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100) and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 200) (codified at 38 
U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 51077, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake 22 Vet. App. 37, 
43-44 (2008).

VCAA-complaint notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini, 18 Vet. App. At 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an 
increased (compensable) rating for bilateral high frequency 
hearing loss, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also 
specifically informed the veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.139 then in 
effect.  The November 2004 RO rating decision reflects the 
initial adjudication of the claim after issuance of the 
August 2004 letter.  Hence, this letter clearly meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.  

A January 2007 post-rating  letter regarding the veteran's 
claims for claimed back, right food, right ankle, and right 
knee provided notice regarding disability ratings and 
effective dates, consistent with Dingess/Hartman.  Even 
though the veteran did not receive specific notice regarding 
disability ratings and effective dates with regard to the 
claim for an increased (compensable) rating for bilateral 
high frequency hearing loss; as the Board's decision herein 
denies the claim for an increased, compensable rating for 
bilateral high frequency hearing loss, no disability rating 
or effective date is being, or is to be, assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements.

The Board finds that the August 2004 VCAA letter, which 
informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating, 
read together with the rating criteria mentioned in the 
October 2005 SOC, and the January 2007 letter, which provided 
general notice regarding how disability ratings are 
determined, satisfy the notice requirements of Vazquez-
Flores.

Moreover, to whatever extent the notice is deficient in 
meeting the Vazquez-Flores requirements, the claims file 
reflects that the veteran had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating.  Specifically, in both a July 2005 
statement and a November 2005 substantive appeal, the veteran 
alleged that, "I hear but I do not understand people they 
sound mumble, I often find myself asking people to repeat 
them self...."  Significantly the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vazquez-Flores, Vet. App. At 48 citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
veteran's July 2005, and November 2005 description of the 
impact of his hearing loss on daily life, the record 
indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish an increased rating. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of October 
2004 and January 2007 VA examinations as well as VA, 
Department of Defense (DOD), and private treatment records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and 
his representative, on his behalf.  .  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534 549 (Fed. Cir. 1998).  

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral high frequency 
hearing loss warrants a higher disability rating. 

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 
6100 (2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2007). 

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Records of VA and DOD treatment dated from March 1989 to 
November 2007 reflect findings of bilateral high frequency 
hearing loss.  

On  DOD audiological evaluation in March 2004, the veteran's 
pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
75
100
LEFT
15
35
75
80

The average pure tone threshold was 55 on the right and 51 on 
the left.  Speech audiometry testing results were 88 percent 
bilaterally.  Review of this record of treatment does not 
indicate whether the speech audiometry test was a controlled 
speech discrimination test using the Maryland CNC word list 
as required by 38 C.FR. 4.85(a).  In any event, as will be 
discussed below, these findings do not provide a basis for a 
higher rating. 

On VA audiological evaluation in October 2004, the veteran's 
pure tone thresholds were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
35
80
95
LEFT
10
40
95
85

The average pure tone threshold was 55 on the right and 58 on 
the left.  Speech recognition ability was 90 percent on the 
right and 92 percent on the left.

On VA audiological evaluation on in January 2007, the 
veteran's pure tone thresholds were as follows:
 


HERTZ



1000
2000
3000
4000
RIGHT
10
35
75
90
LEFT
15
35
80
100

The average pure tone threshold was 53 on the right and 58 on 
the left.  Word recognition ability was 96 percent on the 
right and 86 percent on the left.

On DOD audiological evaluation in November 2007, the 
veteran's pure tone thresholds were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
35
80
90
LEFT
10
35
85
95

The average pure tone threshold was 54 on the right and 56 on 
the left.  Speech recognition ability was 100 percent on the 
right and 80 percent on the left.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the March 
2004 private audiometry results reveal Level II hearing in 
the right ear and Level II hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under DC 6100.  The October 2004 VA audiometry 
results reveal findings of Level II hearing in the right ear, 
and Level II hearing in the left ear, based on application of 
the reported findings to Table VI.  Application of the 
findings to Table VII also corresponds to a 0 percent rating 
under DC 6100. 

The January 2007 VA audiometry results reveal Level I hearing 
in the right ear and Level III hearing in the left ear, based 
on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under DC 6100.  The November 2007 private 
audiometry results reveal findings of Level I hearing in the 
right ear, and Level IV hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of the findings to Table VII also corresponds to 
a 0 percent rating under DC 6100.  

The Board points out that none of the pure tone thresholds 
recorded on VA examination reflect exceptional hearing 
impairment as defined by regulation; hence, 38 C.F.R. § 
4.86(a) and (b) are not for application. 

The Board notes that, in his July 2005 statement and his 
November 2005 substantive appeal, the veteran asserted that, 
due to his having been issued hearing aids on two separate 
occasions and because he was given a permanent H-3 profile in 
service, that he warrants "...some kind of rating other than 0 
percent."  The Board in no way discounts his difficulties.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.1 (2007).

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  While, given 
the method of deriving ratings for hearing loss, it appears 
that factors other than audiometry results are not for 
consideration, even if other factors may be considered, in 
this case, there is no showing that, at any time pertinent to 
this appeal,  the veteran's service-connected bilateral high 
frequency hearing loss has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a  higher rating on an extra-scheduler basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the October 2005 SOC).  In this regard, 
the Board notes that the veteran's disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There is no evidence of record indicating that the veteran's 
disability has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's bilateral high frequency hearing 
loss, pursuant to Hart, and the claim for 
increase must be denied.  In reaching these  conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, given the mechanical method of 
deriving schedular ratings for hearing loss, and because 
there is no showing that the criteria for invoking the 
procedures for assignment of a higher rating on an extra-
schedular basis are not met, that doctrine is not for 
application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990). 




ORDER

An increased (compensable) rating for bilateral high 
frequency hearing loss is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


